            Case 1:16-cr-00719-RJS Document 276 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-                                               No. 16-cr-719-2 (RJS)
                                                                  ORDER

 TONY GARCIA,

                             Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the government shall file a letter by Friday, May 8, 2020

setting forth its position on Defendant’s motion for compassionate release from custody (Doc. No.

275).

SO ORDERED.

Dated:          May 4, 2020
                New York, New York
                                                  ____________________________________
                                                  ____________ ________________________
                                                                                      ___
                                                  RICHARD JJ. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
